—Order, Supreme Court, *255New York County (Diane Lebedeff, J.), entered November 9, 1994, which, inter alia, denied Janet Chang’s motion to intervene in a foreclosure action and to vacate the granting of a judgment of foreclosure on default, unanimously affirmed, without costs.
In denying vacatur for failure to demonstrate a meritorious defense to the foreclosure action, the motion court correctly found that the proposed intervenor had not refuted the mortgagee’s assertion that it was not on notice of the shareholder derivative action involving the corporate mortgagor because the lis pendens in that action had been cancelled and did not appear in the title report ordered by the mortgagee. Thus, no duty of inquiry arose with respect to the borrowers’ authority to obtain the underlying loans on the corporation’s behalf.
Leave to intervene was also properly denied in view of the proposed intervenor’s year-long delay in seeking such relief, despite her undisputed knowledge that the foreclosure action had been commenced.
We have considered the proposed intervenor’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin and Williams, JJ.